Citation Nr: 18100036
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-37 668
DATE:	
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for bilateral hearing loss is granted.  
FINDING OF FACT
The most probative evidence of record demonstrates that current bilateral hearing loss was caused by service.
CONCLUSION OF LAW
The criteria for entitlement to service connection for bilateral hearing loss have been satisfied.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from April 1967 to September 1969.
In June 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.
The Veteran asserts that his current hearing loss resulted from noise exposure in service, specifically his work as a mechanic on aircraft. 
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
For the purposes of applying the laws administered by the Department of Veterans Affairs (VA), impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).
The Board of Veterans Appeals (Board) concludes that the Veteran has a current diagnosis of bilateral hearing loss as a result of his military service.  At the August 2013 VA examination, testing confirmed the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Given the Veterans military occupational specialty of aircraft mechanic, exposure to loud noises during service is conceded.  Thus, the remaining question is whether the hearing loss is related to the noise exposure during the Veterans military service.
The Veteran had an audiological evaluation at entry into service in January 1967, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veterans appeal.  
In light of the above, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard.  In order to facilitate data comparison, the thresholds converted to the ISO-ANSI standard are stated in parenthesis.
Upon entrance in January 1967, the Veterans hearing acuity was evaluated with puretone thresholds, in decibels of:
			HERTZ			
	500	1000	2000	3000	4000	6000
RIGHT	-10 (5)	-5 (5)	-5 (5)	-5 (5)	5 (10)	15 (25)
		LEFT	-5 (10)	0 (10)	15 (25)	15 (25) 	25 (30)	10 (20)
In August 1969, just before separation, the Veterans hearing acuity was evaluated with puretone thresholds, in decibels of:
			HERTZ			
	500	1000	2000	3000	4000	6000
RIGHT	15	10	10	15	15	40
		LEFT	15	10	15	25 	25	      40
The Board notes the separation examination testing clearly recorded the test results under the ISO-ANSI standard.
A VA examiner in December 2013 concluded that the Veterans bilateral hearing loss is less likely than not caused by or arose out of service noise exposure.  The examiner concluded the Veteran had normal hearing upon separation and the medical literature suggests that a delay of many years in the onset of noise induced hearing loss following earlier noise exposure is extremely unlikely.  The Veteran, however, submitted an August 2017 report by a private audiologist who reviewed the service treatment records and concluded the entrance and separation hearing tests demonstrate a significant decrease in hearing acuity which made it most likely the hearing loss was caused by or a result of noise exposure in the military.  The private audiologist found it important that there was a significant decrease in hearing at 6000 Hz during service.  
The evidence need only be in equipoise to grant the benefit sought.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Here, there is competent medical evidence on the nexus question in favor of the claim and against the claim.  The significant facts are not disputed, and when considering that same set of facts medical professionals have come to contradictory conclusions.  Accordingly, the Board finds that there is an approximate balance of positive and negative evidence.  The benefit of the doubt rule applies and is resolved in the Veterans favor.  Id.
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Russell Veldenz, Counsel 

